UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q [X] Quarterly Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended February 28, 2011 [] Transition Report pursuant to 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number: 333-143901 SupportSave Solutions, Inc. (Exact name of Registrant as specified in its charter) Nevada 98-0534639 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 3400 Cahuenga Blvd. W, Suite 114, Los Angeles, CA 90068 (Address of principal executive offices) (925) 304-4400 (Registrant’s telephone number) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days [ ] Yes[X] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 229.405 of this chapter) during the preceeding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [] No [X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. [ ] Large accelerated filer Accelerated filer [ ] Non-accelerated filer [X] Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [ ] Yes[X] No State the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 21,342,280 common shares as of April 14, 2011. Table of Contents TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item 1: Financial Statements 3 Item 2: Management’s Discussion and Analysis of Financial Condition and Results of Operations 4 Item 3: Quantitative and Qualitative Disclosures About Market Risk 8 Item 4: Controls and Procedures 8 PART II – OTHER INFORMATION Item 1: Legal Proceedings 9 Item 1A: Risk Factors 9 Item 2: Unregistered Sales of Equity Securities and Use of Proceeds 9 Item 3: Defaults Upon Senior Securities 9 Item 4: (Removed and Reserved) 9 Item 5: Other Information 9 Item 6: Exhibits 9 2 Table of Contents PART I - FINANCIAL INFORMATION Item 1. Financial Statements Our financial statements included in this Form 10-Q are as follows: F-1 Consolidated Balance Sheets as of February 28, 2011and May 31, 2010 (unaudited); F-2 Consolidated Statements of Operations for the three and nine months ended February 28, 2011 and 2008 (unaudited); F-4 Consolidated Statement of Stockholders’ Equity as of February 28, 2011 (unaudited); F-5 Consolidated Statements of Cash Flows for the nine months ended February 28, 2011 and February 28, 2010 (unaudited); F-6 Notes to Consolidated Financial Statements; These financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and the SEC instructions to Form 10-Q. In the opinion of management, all adjustments considered necessary for a fair presentation have been included. Operating results for the interim period ended February 28, 2011 are not necessarily indicative of the results that can be expected for the full year. 3 Table of Contents SUPPORTSAVE SOLUTIONS, INC. (A NEVADA CORPORATION) CONSOLIDATED BALANCE SHEETS FEBRUARY 28, 2011 (UNAUDITED) AND MAY 31, 2010 (AUDITED) ASSETS February 28, 2011 May 31, 2010 CURRENT ASSETS Cash and cash equivalents $ $ Investment in marketable securities Accounts receivable - trade Accounts receivable - other -0- Note receivable - Florida office building -0- Accrued interest receivable TOTAL CURRENT ASSETS PROPERTY AND EQUIPMENT Furniture and equipment Construction in progress -0- Less accumulated depreciation ) NET PROPERTY AND EQUIPMENT OTHER ASSETS Security deposits Note receivable - related party Deferred tax asset -0- TOTAL OTHER ASSETS $ $ F-1 Table of Contents SUPPORTSAVE SOLUTIONS, INC. (A NEVADA CORPORATION) CONSOLIDATED BALANCE SHEETS FEBRUARY 28, 2011 (UNAUDITED) AND MAY 31, 2010 (AUDITED) LIABILITIES AND STOCKHOLDERS' EQUITY February 28, 2011 May 31, 2010 CURRENT LIABILITIES Accounts payable - trade $ $ Accrued expenses Payroll tax withholdings 1 Accrued wages Deferred income taxes Loan payable - officer TOTAL CURRENT LIABILITIES STOCKHOLDERS' EQUITY Common stock, $.00001 par value, 100,000,000 shares authorized, 15,186,031 and 14,503,531 shares issued and outstanding at February 28, 2011 and May 31, 2010, respectively Additional paid-in-capital Treasury stock ) Cumulative translation adjustment ) Unrealized loss on investments ) Retained earnings (deficit) ) STOCKHOLDERS' EQUITY $ $ F-2 Table of Contents SUPPORTSAVE SOLUTIONS, INC. CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE MONTHS ENDED FEBRUARY 28, 2(UNAUDITED) REVENUE Sales $ $ Less returns and allowances ) TOTAL REVENUE EXPENSES Wages and benefits Rent Telephone, internet and utilities Commissions Selling, general & administrative TOTAL EXPENSES OPERATING INCOME (LOSS) ) OTHER INCOME (EXPENSE) Interest income ) Other income -0- Bad debt expense ) -0- Settlement expense ) -0- Gains/(losses) from currency hedging contracts -0- TOTAL OTHER INCOME (EXPENSE) ) NET INCOME (LOSS) BEFORE PROVISION FOR FEDERAL INCOME TAX BENEFIT ) PROVISION FOR FEDERAL INCOME TAX (BENEFIT) ) NET INCOME (LOSS) $ ) $ WEIGHTED AVERAGE SHARES OUTSTANDING: BASIC AND DILUTED NET INCOME (LOSS) PER SHARE: BASIC AND DILUTED $ ) $ F-3 Table of Contents SUPPORTSAVE SOLUTIONS, INC. CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE NINE MONTHS ENDED FEBRUARY 28, 2(UNAUDITED) REVENUE Sales $ $ Less returns and allowances ) TOTAL REVENUE EXPENSES Wages and benefits Rent Telephone, internet and utilities Commissions Selling, general & administrative TOTAL EXPENSES OPERATING INCOME (LOSS) ) OTHER INCOME (EXPENSE) Interest income Other income Gains on sales of investments -0- Bad debt expense ) -0- Settlement expense ) -0- Gains/(losses) from currency hedging contracts -0- Gains/(losses) on sales of assets -0- TOTAL OTHER INCOME (EXPENSE) ) NET INCOME BEFORE PROVISION FOR FEDERAL INCOME TAX BENEFIT ) PROVISION FOR FEDERAL INCOME TAX (BENEFIT) ) NET INCOME (LOSS) $ ) $ WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING NET INCOME (LOSS) PER SHARE $ ) $ F-4 Table of Contents SUPPORTSAVE SOLUTIONS, INC. CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS' EQUITY FOR THE NINE MONTHS ENDED FEBRUARY 28, 2, 2010 (UNAUDITED) Common Stock Additional Paid-in Treasury Cumulative Translation Unrealized Gain (loss) Retained Earnings Stockholders' Shares Amount Capital Stock Adjustment on Investments (Deficit) Equity Balance, May 31, 2009 $ $ $ )
